Exhibit 10.41

MEADWESTVACO CORPORATION ANNUAL AND LONG-TERM INCENTIVE PLAN FOR EXECUTIVES
EXEMPT FROM INTERNAL REVENUE CODE SECTION 162(m)

(as amended and restated as of February 26, 2002)



Article I.
Purpose and General Provisions



Section 1.1



Purpose and Effective Date of Plan. The purpose of the Plan is to provide the
Company with a method of rewarding and retaining senior management employees by
providing them with cash incentive compensation in a form that qualifies for the
exemption from the limitations on tax deductibility imposed by Section 162(m) of
the Code (the "Section 162(m) Exemption"). The Plan shall be effective November
28, 2000, subject to the approval of the Company's shareholders at its annual
meeting in 2001. The Plan was adopted by the Company's subsidiary, Westvaco
Corporation ('Westvaco') on November 28, 2000 under the name 'Westvaco
Corporation Annual and Long-Term Incentive Plan for Executives Exempt from
Internal Revenue Section Code 162(m)'. On January 29, 2002 Westvaco became a
subsidiary of the Company as a result of the Merger contemplated by the
Agreement and Plan of Merger dated as of August 28, 2001, as amended, and on
February 26, 2002, the Company assumed the Plan as set forth in this amended and
restated Plan document.  

Section 1.2

Definitions

. The following terms shall have the meanings set forth below for purposes of
the Plan.



Award

: the amount (if any) that a Participant earns pursuant to an Award Opportunity,
as determined by the Committee pursuant to Section 2.2.



Award Opportunity

: the opportunity given to a Participant to earn a cash incentive payment, in a
specified amount or amounts, based upon the achievement of one or more specified
Performance Goals.



Board

: the Board of Directors of the Company.



Code

: the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
there under.



Committee: the Compensation and Organization Development Committee of the Board.

Company

: MeadWestvaco Corporation, a Delaware corporation.



Deferral

: as defined in Section 3.1.



Disability

: the absence of the Participant from his or her duties with the Company on a
full-time basis for 180 consecutive business days as a result of incapacity due
to mental or physical illness which is determined to be total and permanent by a
physician selected by the Company.



Employment Agreement

: an individual employment agreement between the Company and a Participant.



Long-Term Award

: as defined in Section 2.1.



Participant

: a senior management employee of the Company designated by the Committee or the
Chief Executive Officer of the Company other than those employees who
participate in the Westvaco Corporation Annual and Long-Term Incentive Plan
approved by the Company's shareholders.



Performance Goal

: a performance goal established by the Committee or the Chief Executive Officer
of the Company, based on one or more of the following performance measures:
revenues, profits, returns, shareholder value, cash flow, working capital,
safety and environmental measures. Performance Goals may be measured at the
corporate level or at a business unit level, and may be calculated on a pre-or
post-tax basis and on an aggregate or a per-share basis.



Plan

: the MeadWestvaco Corporation Annual and Long-Term Incentive Plan for
Executives Exempt from Internal Revenue Code Section 162(m), as set forth
herein.



Retirement

: retirement under any qualified pension plan of the Company in which the
Participant participates.



Section 162(m) Exemption

: as defined in Section 1.1.Short-Term Award: as defined in Section 2.1.



Termination for Cause

: with respect to any Participant, a Termination of Employment because of (1)
the Participant's willful and continued failure to perform substantially the
Participant's duties with the Company or one of its affiliates (other than such
failure resulting from incapacity due to physical or mental illness) as
determined by the Committee or, in the case of a Participant other than the
Chief Executive Officer of the Company, by the Chief Executive Officer of the
Company, in its or his or her sole discretion, as applicable, or (2) the
Participant's willful engaging in illegal conduct, gross misconduct or a clearly
established violation of the Company's Code of Conduct.



Termination of Employment

: with respect to any Participant, the date on which the Participant ceases, for
any reason, to be an employee of the Company or any of its subsidiaries or
affiliates. Without limiting the generality of the foregoing, unless the
Committee Chief Executive Officer of the Company determines otherwise, a
Participant shall be deemed to have a Termination of Employment if the entity by
which he or she is employed ceases to be a subsidiary or affiliate of the
Company as a result of a sale, spinoff or other corporate transaction.



Section 1.3

Administration. The Committee or the Chief Executive Officer of the Company
shall be responsible for administering the Plan in all respects, including
without limitation designating the Participants (other than the Chief Executive
Officer of the Company, who shall automatically be a Participant), establishing
rules and regulations for the operation of the Plan, and interpreting the Plan
and all associated documentation. The Committee or the Chief Executive Officer
may delegate to one or more of its members or to appropriate employees of the
Company the responsibility to carry out any purely ministerial responsibilities
in connection with the Plan. However, in no event shall the following
responsibilities be considered ministerial, and they shall be carried out only
the Committee or the Chief Executive Officer acting by decision of the majority
of its members: (i) the designation of Participants; (ii) the establishment of
the terms and conditions of Award Opportunities; (iii) the certification of the
achievement of Performance Goals; and (iv) the determination of the actual
Awards to be paid to Participants and (v) any other responsibilities that must
be carried out by a committee of outside directors for purposes of the Section
162(m) Exemption. All actions and determinations of the Committee or the Chief
Executive Officer shall be taken in its sole discretion, and shall be binding
and conclusive on Participants and all other parties.

Section 1.4

Unfunded Plan. The Plan is intended to be an unfunded plan. Participants are and
shall at all times be general creditors of the Company with respect to their
Awards and Award Opportunities. If the Committee or the Company chooses to set
aside funds in a trust or otherwise for the payment of Awards under the Plan,
such funds shall at all times be subject to the claims of the creditors of the
Company in the event of its bankruptcy or insolvency.

Section 1.5

Non-Transferability. None of the rights of Participants under the Plan or with
respect to their Awards or Award Opportunities shall be transferable, except as
specifically provided in Section 3.2(b) in the event of a Participant's death.
Without limiting the generality of the foregoing, no such rights shall be
transferable pursuant to a domestic relations order.



 

Article II
Establishment of Award Opportunities; Determination of Awards



Section 2.1

Establishment of Award Opportunities

. Within the period required to qualify for the Section 162(m) Exemption, The
Committee or the Chief Executive Officer of the Company shall establish the
terms and conditions (including without limitation the applicable Performance
Goals) of all Award Opportunities for Participants for each fiscal year. Each
Participant may be granted, for each fiscal year of the Company, one Award
Opportunity payable shortly following the end of the current fiscal year (a
'Short-Term Award') and one Award Opportunity payable shortly following the end
of one or more subsequent fiscal years (a 'Long-Term Award').



Section 2.2

Determination of Awards.

Following completion of the period during which the Performance Goal(s) for a
particular Award Opportunity are to be achieved, the Committee or the Chief
Executive Officer of the Company shall evaluate and certify in writing the
degree to which the Performance Goal(s) have been met, and shall determine the
actual amount of the Award that will be considered earned by the Participant
(whether payable shortly following such determination or later, as provided in
the terms of the Award Opportunity). In determining the achievement of
Performance Goals, the Committee or the Chief Executive Officer shall disregard
the impact of regulatory changes (such as changes to applicable accounting
rules) made after the Performance Goals were established, as well as the impact
of extraordinary items. The Committee or the Chief Executive Officer may
determine that such actual Award amount will be less or more than, but not more,
than the amount determined in accordance with the terms and conditions of the
Award Opportunity when it was originally established.



Section 2.3

Limitation on Awards

. Notwithstanding any other provision of the Plan, the actual amount of any
single Short-Term Award or Long-Term Award paid to any Participant may not
exceed $2,000,000.



 

Article III
Payment of Awards



Section 3.1

Normal Payment Schedule

. If a Participant becomes entitled to a payment with respect to any Award
Opportunity, such payment shall be made to the Participant in cash, as soon as
practicable following the satisfaction of all requirements for receipt of such
payment;



provided, that such payment (a) shall not be made earlier than the time provided
for in the applicable Award Opportunity, (b) may be deferred by the Participant
in accordance with the terms of any deferred compensation plan of the Company in
which he or she participates, to the extent allowed by such plan (a 'Deferral'),
and (c) shall be subject to all applicable tax and other withholding.

Section 3.2

Termination of Employment. The consequences for a Participant's Awards and Award
Opportunities of a Termination of Employment shall be as set forth below, unless
otherwise provided in the terms and conditions of the applicable Award
Opportunity.
Voluntary Termination; Termination for Cause
. If a Participant experiences a Termination of Employment by the Participant's
voluntary action (other than as a result of the Participant's death, Disability
or Retirement), or by the Company for Cause, the Participant shall forfeit all
Award Opportunities and all rights to receive payments of Awards that have been
earned but not previously been paid to him or her (except to the extent not paid
by reason of a Deferral, in which event the consequences of such Termination of
Employment shall be governed by the applicable deferred compensation plan).
Death, Disability and Retirement
. If a Participant experiences a Termination of Employment as a result of the
Participant's death, Disability or Retirement, or by the Company for Cause, then
(i) if the Committee or the Chief Executive Officer of the Company so
determines, in its sole discretion, the Participant, or the Participant's
estate, shall be entitled to receive payments with respect to Award
Opportunities for which the performance period has not yet ended at the date of
such Termination of Employment, at such times and in such amounts as would have
applied, had the Participant not experienced a Termination of Employment
(provided, that the amounts so paid may, in the Committee's or the Chief
Executive Officer's discretion, be pro-rated to reflect the timing of the
Termination of Employment); and (ii) any payments with respect to Awards that
have been earned but not yet paid at the time of the Termination of Employment
shall be paid to the Participant, or the Participant's estate, as soon as
practicable after the Termination of Employment (except to the extent not paid
by reason of a Deferral, in which event the consequences of such Termination of
Employment shall be governed by the applicable deferred compensation plan).
Other Terminations
. If the Participant experiences a Termination of Employment for any reason not
described in Sections 3.2(a) and (b) above, the Committee or the Chief Executive
Officer shall determine, in its sole discretion, the extent to which the
Participant may receive payments with respect to any then-outstanding Awards and
Award Opportunities; provided, that in no event shall such payments exceed the
amounts that would have been paid had the Participant not experienced a
Termination of Employment; and provided, further, that with respect to any
Awards that have been earned but not paid by reason of a Deferral, the
consequences of such Termination of Employment shall be governed by the
applicable deferred compensation plan.

Article IV
Amendment and Termination of Plan

The Plan may be amended or terminated at any time by resolution of the Board of
Directors of the Company; provided, that no such amendment or termination may
alter the terms and conditions of any then-outstanding Award Opportunity or
Award in a manner adverse to the Participant without the Participant's consent,
and no such amendment or termination may alter the terms and conditions of any
then-outstanding Award Opportunity or Award in a manner favorable to the
Participant or that would otherwise cause such Award Opportunity or Award to
cease to qualify for the Section 162(m) Exemption.

IN WITNESS WHEREOF the undersigned adopts this plan document effective February
26, 2002.

/s/ John A. Luke, Jr.
John A. Luke, Jr.
 President and Chief Executive Officer



APPROVALS

LAW DEPARTMENT

By /s/ John J. Carrara

John J. Carrara
 Associate General Counsel



=